Case: 2:19-cv-04286-MHW-CMV Doc #: 62 Filed: 06/02/20 Page: 1 of 1 PAGEID #: 591




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Jo Ann Hudec,

      Plaintiff,                                    Case No. 2:19-cv-4286

      v.                                            Judge Michael H. Watson

Erik J. Rodenberg,                                  Magistrate Judge Vascura

      Defendant.

                                      ORDER

      The Court has identified this case as particularly suitable to resolution

through mediation. Accordingly, the Court STAYS this case pending the

outcome of mediation. The Clerk is DIRECTED to terminate ECF Nos. 17, 24,

35, & 53 as pending motions. Upon the filing of a mediator’s report that

settlement negotiations have reached an impasse, the parties shall move for a

status conference and detail in their motion which of the above-terminated docket

entries, if any, should be reinstated as active motions.

      IT IS SO ORDERED.


                                       __/s/ Michael H. Watson____________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
